Case: 17-11078   Date Filed: 06/06/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 17-11078-JJ
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 0:15-cr-60139-BB-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

ELI LOUIS,

                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (June 6, 2018)

Before WILLIAM PRYOR, JULIE CARNES and HULL, Circuit Judges.

PER CURIAM:

      David A. Howard, appointed counsel for Eli Louis in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 17-11078    Date Filed: 06/06/2018   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Louis’s convictions and total sentence are AFFIRMED.




                                         2